DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on October 24, 2022.  Claims 243-262 and 283 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 243-262 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fernald et al. and Zhao et al. (US 20140031659).
Regarding claim 243, Fernald et al. discloses a computer-implemented method for analysis of fluid leakage during surgery, the method including: 
receiving in real time, intracavitary video of a surgical procedure (“At 402, camera 204 captures current visual information of the surgical site during the medical procedure in real-time” at paragraph 0070, line 1); 
analyzing frames of the intracavitary video to determine an abnormal fluid leakage situation in the intracavitary video (“Following the bleed example introduced above, the feature of interest to be identified may be a pool of blood 600 in the current visual information/video frame. In such a case, the analyzing 406 may include detecting a dark red colour which covers more than a threshold portion of the current frame and/or of one of the stored frames or is detected to be increasing in area over two or more consecutive frames. This threshold qualification may be set to distinguish a growing pool of blood that requires attention from other more innocuous, static patches of blood that may be present in the surgical site” at paragraph 0076); and 
instituting a remedial action when the abnormal fluid leakage situation is determined (“In the bleed scenario, after occurrence of a bleed has been identified in the monitoring method 400, the medical procedure is paused at 506 and a response procedure, such as a bleed response procedure, is initiated at 508. The bleed response procedure may include, for example, the implementation system changing the FOV and/or magnification of the camera to focus on the bleed point during the bleed response procedure. If specific settings on surgical equipment are required to handle the bleed, such as a specific bipolar setting, the implementation system may automatically change the setting of the surgical equipment to help reduce the burden on the staff and allow the surgeon to enact a faster response” at paragraph 0088).
Fernald et al. does not explicitly disclose that determining the abnormal fluid leakage situation includes detecting fluid in an undesired location.
Zhao et al. teaches a method in the same field of endeavor of surgical blood detection, wherein determining the abnormal fluid leakage situation includes detecting fluid in an undesired location (“For example, when the surgeon focuses on a region to cut and begins an incision, a warning of bleeding in that region would not be of particular use to the surgeon. The surgeon is focusing on the region and bleeding is expected. However, detection of bleeding in an area outside the region being focused on, i.e., outside the fovea or the middle of the field of view, would be of use to the surgeon” at paragraph 0136, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a relevant area indicator as taught by Zhao et al. in the system of Fernald et al. by avoiding excessive alerts and “not overloading the surgeon with useless information” (Zhao et al. at paragraph 0136, line 7).
Regarding claim 244, Fernald et al. discloses a method wherein the fluid includes at least one of blood (“When the feature of interest is a pool of blood, for example, the processor may be configured to analyze the video to detect a colour, such as a dark red colour, covering more than a threshold portion of the current frame, which the processor would identify as indicating a pool of blood in the current frame/visual information” at paragraph 0048), bile or urine.
Regarding claim 245, Fernald et al. discloses a method wherein analyzing includes analyzing the frames of the intracavitary video to identify a blood splash and at least one property of the blood splash, and wherein a selection of the remedial action depends on the at least one property of the identified blood splash (“Following the bleed example introduced above, the feature of interest to be identified may be a pool of blood 600 in the current visual information/video frame. In such a case, the analyzing 406 may include detecting a dark red colour which covers more than a threshold portion of the current frame and/or of one of the stored frames or is detected to be increasing in area over two or more consecutive frames. This threshold qualification may be set to distinguish a growing pool of blood that requires attention from other more innocuous, static patches of blood that may be present in the surgical site” at paragraph 0076; the response is based upon detection of the presence of a growing blood pool).
Regarding claim 246, Fernald et al. discloses a method wherein the at least one property is associated with a source of the blood splash (“In the case where a pool of blood has been detected, the processor 302 may review stored frames for an originating point for the pool of blood. For example, the processor 302 may compare frames to locate a stored frame showing the initial presence of an area of blood, and then calculate a bleed point (from which the pool of blood originated) as being the center of the initial area of blood, or by reverse projecting the spread of the pool of blood over time back to a point or region of origin. The feedback data may then be data indicating the location of the bleed point.” at paragraph 0049, line 8).
Regarding claim 247, Fernald et al. discloses a method wherein the at least one property is associated with an intensity of the blood splash (“When the feature of interest is a pool of blood, for example, the processor may be configured to analyze the video to detect a colour, such as a dark red colour, covering more than a threshold portion of the current frame, which the processor would identify as indicating a pool of blood in the current frame/visual information” at paragraph 0048; “For example, the system may analyse visible characteristics of the object of interest such as: apparent colour (including wavelengths outside of normal visual range), differential colour” at paragraph 0073, line 1; the particular shade of the detected color or changes in the detected color is indicative of the intensity of said color).
Regarding claim 248, the Fernald et al. and Zhao et al. combination discloses a method as described in claim 245 above.
The Fernald et al. and Zhao et al. combination does not explicitly disclose that the at least one property is associated with a volume of the blood splash.
However, Fernald et al. further discusses determination of physical dimensions, shape and morphology (“For example, the system may analyse visible characteristics of the object of interest such as: apparent colour (including wavelengths outside of normal visual range), differential colour, texture, differential texture, physical dimensions, shape and morphology (morphometry)” at paragraph 0073, line 1), which could include the determination of volume.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to analyze the volume of the blood pool as a way to characterize the urgency of a needed intervention.
Regarding claim 249, Fernald et al. discloses a method wherein analyzing the frames of the intracavitary video includes determining a property of the abnormal fluid leakage situation, and wherein a selection of the remedial action depends on the determined property (“Following the bleed example introduced above, the feature of interest to be identified may be a pool of blood 600 in the current visual information/video frame. In such a case, the analyzing 406 may include detecting a dark red colour which covers more than a threshold portion of the current frame and/or of one of the stored frames or is detected to be increasing in area over two or more consecutive frames. This threshold qualification may be set to distinguish a growing pool of blood that requires attention from other more innocuous, static patches of blood that may be present in the surgical site” at paragraph 0076; the response is based upon detection of the presence of a growing blood pool).
Regarding claim 250, the Fernald et al. and Zhao et al. combination discloses a method as described in claim 249 above.
The Fernald et al. and Zhao et al. combination does not explicitly disclose that the property is associated with a volume of the fluid leakage.
However, Fernald et al. further discusses determination of physical dimensions, shape and morphology (“For example, the system may analyse visible characteristics of the object of interest such as: apparent colour (including wavelengths outside of normal visual range), differential colour, texture, differential texture, physical dimensions, shape and morphology (morphometry)” at paragraph 0073, line 1), which could include the determination of volume.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to analyze the volume of the blood pool as a way to characterize the urgency of a needed intervention.
Regarding claim 251, Fernald et al. discloses a method wherein the property is associated with a color of the fluid leakage (“When the feature of interest is a pool of blood, for example, the processor may be configured to analyze the video to detect a colour, such as a dark red colour, covering more than a threshold portion of the current frame, which the processor would identify as indicating a pool of blood in the current frame/visual information” at paragraph 0048; “For example, the system may analyse visible characteristics of the object of interest such as: apparent colour (including wavelengths outside of normal visual range), differential colour” at paragraph 0073, line 1).
Regarding claim 252, Fernald et al. discloses a method wherein the property is associated with a type of fluid associated with the fluid leakage (“Such features may include changes in heartrate or blood-flow between different vessels in the visual field, histopathology, development of a cerebral spinal fluid leak” at paragraph 0106, line 1; “When the feature of interest is a pool of blood, for example, the processor may be configured to analyze the video to detect a colour, such as a dark red colour, covering more than a threshold portion of the current frame, which the processor would identify as indicating a pool of blood in the current frame/visual information” at paragraph 0048; therefore, there are different types of fluid leakage that may be detected).
Regarding claim 253, the Fernald et al. and Zhao et al. combination discloses the elements of claim 249 as described above.
The Fernald et al. and Zhao et al. combination does not explicitly disclose that the property is associated with a fluid leakage rate.
Zhao et al. further teaches a method, wherein the property is associated with a fluid leakage rate (“Thus, a viewer sees on the display unit at least an initial site icon and can watch as the blood increases from the initial site. While in one aspect, the processing done for each set of frames is static--is blood present or not--as the amount of blood in the scene increases due to the bleeding, the time sequential presentation of the acquired scenes provides information on the flow and amount of the bleeding” at paragraph 0041, line 1; “To localize the bleeding site for a region of blood, statistics of the motion in the region are used in one aspect of BLOOD FLOW ESTIMATOR process 308. The motion for a region is estimated by grouping and averaging the motion for all the locations in the region to generate an average motion of the region. At each location, the average motion of the region is subtracted from the motion at the location to obtain the relative blood motion at that location. In one aspect, all the relative motion radiates from the source of the bleeding, i.e., from the localized bleeding site” at paragraph 0088, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a blood flow estimator as taught by Zhao et al. in the system of the Fernald et al. and Zhao et al. combination to further assist in localizing the bleeding site by taking tissue motion into account.
Regarding claim 254, the Fernald et al. and Zhao et al. combination discloses a method wherein the analyzing the frames of the intracavitary video to determine the abnormal fluid leakage includes using a first algorithm (“In one aspect, bleeding detection unit 240R performs process 300 (FIG. 3A) by executing a bleeding detection module 136 on a processor 131” Zhao et al. at paragraph 0055, line 1), and wherein the method further comprises storing the intracavitary video (“For example, the capturing may comprise filming a video of a field-of-view (FOV) of the site during the medical procedure. In this regard, the current visual information captured is the current frame and the stored visual information in memory 304 are one or more past frame” Fernald et al. at paragraph 0071, line 1), and, upon determining the abnormal leakage situation, analyzing prior frames of the stored intracavitary video using a second algorithm to determine a leakage source (“In the case where a pool of blood has been detected, the processor 302 may review stored frames for an originating point for the pool of blood. For example, the processor 302 may compare frames to locate a stored frame showing the initial presence of an area of blood, and then calculate a bleed point (from which the pool of blood originated) as being the center of the initial area of blood, or by reverse projecting the spread of the pool of blood over time back to a point or region of origin. The feedback data may then be data indicating the location of the bleed point.” Fernald et al. at paragraph 0049, line 8; “To localize the bleeding site for a region of blood, statistics of the motion in the region are used in one aspect of BLOOD FLOW ESTIMATOR process 308. The motion for a region is estimated by grouping and averaging the motion for all the locations in the region to generate an average motion of the region. At each location, the average motion of the region is subtracted from the motion at the location to obtain the relative blood motion at that location. In one aspect, all the relative motion radiates from the source of the bleeding, i.e., from the localized bleeding site” Zhao et al. at paragraph 0088, line 1), wherein the second algorithm is more computationally intensive than the first algorithm (though not explicit, the comparison over multiple frames and motion analysis is generally more intensive than a simple detection of the presence of blood in a video image; therefore, this is implied by the combined disclosures of Fernald et al. and Zhao et al.).
Regarding claim 255, the Fernald et al. and Zhao et al. combination discloses a method wherein instituting the remedial action includes providing a notification of a leakage source, the notification including an overlay of a visual indicator on an image or video captured from the surgical procedure (“The processor 302 then causes the display 211 to display a virtual representation of the feedback data overlaid on the current frame/visual information. In the case of feedback indicating a bleed point, the overlay may be a virtual representation of the bleed point overlaid on the current frame/visual information so the surgeon can see the bleed point in spite of the visual obstruction caused by the pool of blood” Fernald et al. at paragraph 0050; “COMBINE BLOOD FLOW AND SCENE process 310 generates a scene that, in one aspect, includes the acquired pixel data combined with an indicator of each region of blood, motion indicators of the blood flow, e.g., arrows that point in the direction of the flow, and the initial site icon. In one aspect, the motion indicators show only the relative flow of the blood. In another aspect, average tissue motion is indicated with a first color and first style of an indicator, and the relative flow of blood is indicated with a second color and second style of an indicator. The generated scene is sent to the display unit” Zhao et al. at paragraph 0089, line 1).
Regarding claim 256, Fernald et al. discloses a method wherein determining the leakage source includes identifying a ruptured anatomical organ (“Such changes may be detected/analyzed, segmented, and quantified. In response to the detected event, the generated information may be used to bring the surgeon's attention to the area, suggest a surgical intervention to the surgeon or the surrounding staff; for example, drawing the surgeon's attention to a bleeding vessel” at paragraph 0119, line 1).
Regarding claim 257, the Fernald et al. and Zhao et al. combination discloses the elements of claim 243 as described above.
The Fernald et al. and Zhao et al. combination does not explicitly disclose that the method further comprises determining a flow rate associated with the fluid leakage situation, and wherein instituting the remedial action is based on the flow rate.
Zhao et al. further teaches a method, wherein the method further comprises determining a flow rate associated with the fluid leakage situation (“Thus, a viewer sees on the display unit at least an initial site icon and can watch as the blood increases from the initial site. While in one aspect, the processing done for each set of frames is static--is blood present or not--as the amount of blood in the scene increases due to the bleeding, the time sequential presentation of the acquired scenes provides information on the flow and amount of the bleeding” at paragraph 0041, line 1; “To localize the bleeding site for a region of blood, statistics of the motion in the region are used in one aspect of BLOOD FLOW ESTIMATOR process 308. The motion for a region is estimated by grouping and averaging the motion for all the locations in the region to generate an average motion of the region. At each location, the average motion of the region is subtracted from the motion at the location to obtain the relative blood motion at that location. In one aspect, all the relative motion radiates from the source of the bleeding, i.e., from the localized bleeding site” at paragraph 0088, line 1) and wherein instituting the remedial action is based on the flow rate.(“If a location of the bleeding site is identified by the viewer using the information presented in the scene, the action in the operating theater transfers to REPAIR process 355” at paragraph 0101, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a blood flow estimator as taught by Zhao et al. in the system of the Fernald et al. and Zhao et al. combination to further assist in localizing the bleeding site by taking tissue motion into account.
Regarding claim 258, the Fernald et al. and Zhao et al. combination discloses a method as described in claim 249 above.
The Fernald et al. and Zhao et al. combination does not explicitly disclose that the method further comprises determining a volume of fluid loss associated with the fluid leakage situation, and wherein instituting the remedial action is based on the volume of fluid loss.
However, Fernald et al. further discusses determination of physical dimensions, shape and morphology (“For example, the system may analyse visible characteristics of the object of interest such as: apparent colour (including wavelengths outside of normal visual range), differential colour, texture, differential texture, physical dimensions, shape and morphology (morphometry)” at paragraph 0073, line 1), which could include the determination of volume.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to analyze the volume of the blood pool as a way to characterize the urgency of a needed intervention.
Regarding claim 259, Fernald et al. discloses a method wherein analyzing frames of intracavitary video to determine an abnormal fluid leakage situation in intracavitary video comprises determining whether the determined fluid leakage situation is an abnormal fluid leakage situation (“Following the bleed example introduced above, the feature of interest to be identified may be a pool of blood 600 in the current visual information/video frame. In such a case, the analyzing 406 may include detecting a dark red colour which covers more than a threshold portion of the current frame and/or of one of the stored frames or is detected to be increasing in area over two or more consecutive frames. This threshold qualification may be set to distinguish a growing pool of blood that requires attention from other more innocuous, static patches of blood that may be present in the surgical site” at paragraph 0076), and wherein the method further comprises: 
in response to a determination that the determined fluid leakage situation is an abnormal fluid leakage situation, instituting the remedial action (“In the bleed scenario, after occurrence of a bleed has been identified in the monitoring method 400, the medical procedure is paused at 506 and a response procedure, such as a bleed response procedure, is initiated at 508. The bleed response procedure may include, for example, the implementation system changing the FOV and/or magnification of the camera to focus on the bleed point during the bleed response procedure. If specific settings on surgical equipment are required to handle the bleed, such as a specific bipolar setting, the implementation system may automatically change the setting of the surgical equipment to help reduce the burden on the staff and allow the surgeon to enact a faster response” at paragraph 0088); and 
in response to a determination that the determined fluid leakage situation is normal fluid leakage situation, forgoing institution of the remedial action (the static patches of blood are indicative of normal/expected blood loss associated with the procedure and not an emergent condition; therefore, no intervention is suggested).
Regarding claim 260, Fernald et al. discloses a method wherein the intracavitary video depicts a surgical robot performing the surgical procedure, and the remedial action includes sending instructions to the robot (“Examples of devices 331, as shown in FIG. 3, include one or more external imaging devices 322, one or more illumination devices 324, a positioning system 202 (e.g., a robotic arm)” at paragraph 0042, last sentence; see also paragraph 0055).
Regarding claim 261, Fernald et al. discloses a surgical system for analysis of fluid leakage, the system including: 
at least one processor (“As shown in FIG. 3, in an example, the control and processing system 300 may include one or more processors 302” at paragraph 0040, line 4) configured to: 
receive in real time, intracavitary video of a surgical procedure (“At 402, camera 204 captures current visual information of the surgical site during the medical procedure in real-time” at paragraph 0070, line 1); 
analyze frames of the intracavitary video to determine an abnormal fluid leakage situation in the intracavitary video (“Following the bleed example introduced above, the feature of interest to be identified may be a pool of blood 600 in the current visual information/video frame. In such a case, the analyzing 406 may include detecting a dark red colour which covers more than a threshold portion of the current frame and/or of one of the stored frames or is detected to be increasing in area over two or more consecutive frames. This threshold qualification may be set to distinguish a growing pool of blood that requires attention from other more innocuous, static patches of blood that may be present in the surgical site” at paragraph 0076); and 
institute a remedial action when the abnormal fluid leakage situation is determined (“In the bleed scenario, after occurrence of a bleed has been identified in the monitoring method 400, the medical procedure is paused at 506 and a response procedure, such as a bleed response procedure, is initiated at 508. The bleed response procedure may include, for example, the implementation system changing the FOV and/or magnification of the camera to focus on the bleed point during the bleed response procedure. If specific settings on surgical equipment are required to handle the bleed, such as a specific bipolar setting, the implementation system may automatically change the setting of the surgical equipment to help reduce the burden on the staff and allow the surgeon to enact a faster response” at paragraph 0088).
Fernald et al. does not explicitly disclose that determining the abnormal fluid leakage situation includes detecting fluid in an undesired location.
Zhao et al. teaches a system in the same field of endeavor of surgical blood detection, wherein determining the abnormal fluid leakage situation includes detecting fluid in an undesired location (“For example, when the surgeon focuses on a region to cut and begins an incision, a warning of bleeding in that region would not be of particular use to the surgeon. The surgeon is focusing on the region and bleeding is expected. However, detection of bleeding in an area outside the region being focused on, i.e., outside the fovea or the middle of the field of view, would be of use to the surgeon” at paragraph 0136, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a relevant area indicator as taught by Zhao et al. in the system of Fernald et al. by avoiding excessive alerts and “not overloading the surgeon with useless information” (Zhao et al. at paragraph 0136, line 7).
Regarding claim 262, Fernald et al. discloses a non-transitory computer readable medium including instructions that (“For example, the functionalities described herein can be partially implemented via hardware logic in the processor 302 and partially using the instructions stored in the memory 304, as one or more processing modules or engines 370” at paragraph 0043, line 2), when executed by at least one processor (“As shown in FIG. 3, in an example, the control and processing system 300 may include one or more processors 302” at paragraph 0040, line 4), cause the at least one processor to execute operations enabling fluid leak detection, the operations comprising: 
receiving in real time, intracavitary video of a surgical procedure (“At 402, camera 204 captures current visual information of the surgical site during the medical procedure in real-time” at paragraph 0070, line 1); 
analyzing frames of the intracavitary video to determine an abnormal fluid leakage situation in the intracavitary video (“Following the bleed example introduced above, the feature of interest to be identified may be a pool of blood 600 in the current visual information/video frame. In such a case, the analyzing 406 may include detecting a dark red colour which covers more than a threshold portion of the current frame and/or of one of the stored frames or is detected to be increasing in area over two or more consecutive frames. This threshold qualification may be set to distinguish a growing pool of blood that requires attention from other more innocuous, static patches of blood that may be present in the surgical site” at paragraph 0076); and 
instituting a remedial action when the abnormal fluid leakage situation is determined (“In the bleed scenario, after occurrence of a bleed has been identified in the monitoring method 400, the medical procedure is paused at 506 and a response procedure, such as a bleed response procedure, is initiated at 508. The bleed response procedure may include, for example, the implementation system changing the FOV and/or magnification of the camera to focus on the bleed point during the bleed response procedure. If specific settings on surgical equipment are required to handle the bleed, such as a specific bipolar setting, the implementation system may automatically change the setting of the surgical equipment to help reduce the burden on the staff and allow the surgeon to enact a faster response” at paragraph 0088).
Fernald et al. does not explicitly disclose that determining the abnormal fluid leakage situation includes detecting fluid in an undesired location.
Zhao et al. teaches a method in the same field of endeavor of surgical blood detection, wherein determining the abnormal fluid leakage situation includes detecting fluid in an undesired location (“For example, when the surgeon focuses on a region to cut and begins an incision, a warning of bleeding in that region would not be of particular use to the surgeon. The surgeon is focusing on the region and bleeding is expected. However, detection of bleeding in an area outside the region being focused on, i.e., outside the fovea or the middle of the field of view, would be of use to the surgeon” at paragraph 0136, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a relevant area indicator as taught by Zhao et al. in the system of Fernald et al. by avoiding excessive alerts and “not overloading the surgeon with useless information” (Zhao et al. at paragraph 0136, line 7).


Response to Arguments

Summary of Remarks (@ response pages 7-8): “Fernald does not disclose ‘detecting a fluid in an undesired location’ as claimed.”

Examiner’s Response: This argument is moot in view of Zhao et al. as outlined above.

Summary of Remarks (@ response page labeled 8): “Further, Fernald does not disclose “wherein the analyzing the frames of the intracavitary video to determine the abnormal fluid leakage situation includes using a first algorithm, and wherein the method further comprises storing the intracavitary video, and, upon determining the abnormal leakage situation, analyzing prior frames of the stored intracavitary video using a second algorithm to determine a leakage source, wherein the second algorithm is more computationally intensive than the first algorithm’ as recited in amended claim 254, nor does the Office allege that it does.”

Examiner’s Response: The teachings of Fernald et al. and Zhao et al. together teach using two different algorithms as claimed.  It is further explained that the comparison over multiple frames and motion analysis is generally more intensive than a simple detection of the presence of blood in a video image.  This is therefore an implicit disclosure that the second algorithm is more computationally intensive than the first algorithm.

Summary of Remarks (@ response page labeled 8): “Fernald also does not disclose “wherein instituting the remedial action includes providing a notification of a leakage source, the notification including an overlay of a visual indicator on an image or video captured from the surgical procedure’ as recited in claim 255, nor does the Office allege that it does.”

Examiner’s Response: As cited, Fernald et al. discloses overlaying the feedback data on the current video frame.  Zhao et al. is also referred to as demonstrating overlaying motion arrow indicators on the display to show the origin of the blood source.
 

Allowable Subject Matter

Claim 283 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while it is known in the prior art to detect chyme leakage via intracavity sensors, it is not known to detect chyme leakage by means of analysis of an intracavity video. Therefore, claim 283 is not clearly taught by the prior art.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662